Citation Nr: 1015779	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, on a direct or 
presumptive basis.

2.  Propriety of the reduction in rating for neurological 
manifestations of the left lower extremity, from 10 percent 
to 0 percent, effective August 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1981, and from December 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO denied 
the Veteran's claim for service connection for cervical spine 
DDD.  In June 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2005.  The RO issued a supplemental SOC (SSOC) in 
December 2005.


In March 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of the hearing is of record.

In February 2008, the Board denied service connection for DDD 
of the cervical spine on a direct or presumptive basis.  The 
Veteran appealed the February 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2009, the Court granted the joint motion for 
remand (joint motion) filed by representatives for both 
parties, vacating the Board's decision, and remanding the 
claim to the Board for further proceedings consistent with 
the joint motion.

The Board's decision addressing the claim for service 
connection for DDD of the cervical spine on a direct or 
presumptive basis is set forth below.  The issue of whether 
the RO properly decreased the 10 percent rating for 
neurological manifestations, left lower extremity, to 0 
percent from August 1, 2009-for which the Veteran has 
completed the first of two actions required to place this 
matter in appellate status-is addressed in the remand 
following the order; that matter is being remanded to the RO, 
via the AMC. VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in his 
November 2005 substantive appeal and during the March 2007 
Board hearing, the Veteran raised the matter of entitlement 
to service connection for DDD of the cervical spine as 
secondary to his service-connected lumbar spine disability.  
See 38 C.F.R. § 3.310 (2007).  However, as the RO has not 
adjudicated this matter, and it is not inextricably 
intertwined with the matter of service connection for DDD of 
the cervical spine on a direct or a presumptive basis (see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no objective evidence of any in-service injury 
or disease pertinent to the cervical spine, and the Veteran's 
assertions of an in-service cervical spine injury and 
continuity of cervical spine symptoms are not credible.

3.  DDD of the cervical spine was not shown in service or for 
at least 5 years thereafter, and there is no competent 
evidence or opinion even suggesting that there exists a 
medical  nexus between the Veteran's current DDD of the 
cervical spine and his military service.


CONCLUSION OF LAW

The criteria for service connection for DDD of the cervical 
spine, on a direct or presumptive basis, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claim for service 
connection for DDD of the cervical spine on a direct or 
presumptive basis.  This letter also informed the Veteran of 
what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The December 2004 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the September 2004 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

The Board also notes that a March 2006 post-rating letter 
provided general notice regarding VA's  assignment of 
disability ratings and effective dates (in the event service 
connection is granted).  However, the timing of this notice-
after the last adjudication of the claim-is not shown to 
prejudice the Veteran.  Because the Board herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service medical records and private treatment 
records.  Also of record and considered in connection with 
the claim is a transcript of the March 2007 Board hearing, as 
well as various written statements provided by the Veteran 
and by his representative, on his behalf.

The Board further notes that no additional RO action to 
develop the claim, prior to appellate consideration. is 
required.  

Initially, the Board notes that, February 2006, subsequent to 
the December 2005 supplemental SOC (SSOC), the Veteran was 
afforded a VA spine examination in conjunction with his claim 
for an increased rating for his service-connected lumbar 
spine disability.  The Veteran's cervical spine was also 
evaluated during this examination.  While it does not appear 
that the RO has considered this evidence in connection with 
the current claim, a review of the VA examination report 
reflects that it is merely cumulative of other evidence of 
record already showing cervical spine symptoms, and DDD of 
the cervical spin,  Hence, a  remand for RO consideration and 
issuance of an SSOC is not required.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2009).  Likewise, since the RO's last 
adjudication of the claim, additional treatment records have 
been received from Dr. B which reflect only that the  Veteran 
has been receiving treatment for DDD of his cervical spine.  
However, as noted, the evidence of record already 
demonstrates current DDD of the cervical spine, and these 
records include nothing that bear on the disposition of the 
claim on appeal.  Accordingly, a remand for RO consideration 
and issuance of an SSOC would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, not required.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991); see also 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2009).

Also, in  the January 2009 joint motion, the parties noted, 
in its prior decision, the Board had failed to address 
whether the evidence of record met the low threshold to 
require VA examination of the Veteran for a nexus opinion.  
See joint motion; p. 4; see also McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The parties noted that the Veteran's 
lay statements could be construed as providing a continuity 
of symptomatology, and the Board had not made a finding 
regarding the credibility of the Veteran's lay statements.  
See joint motion, p. 4. 

As explained in more detail below, however, the Board has 
determined that  the there is no absolutely no objective 
evidence pertaining to the Veteran's cervical spine in 
service, and his lay assertion of in-service cervical spine 
injury, and continuity of cervical spine symptoms,  are not 
credible.  As the current record does not reflect even a 
prima facie claim for service connection for the claimed 
disability, VA has no obligation to obtain any medical 
opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium) no medical 
examination of the Veteran or medical nexus opinion in 
connection with this claim is required.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and degenerative joint disease 
(arthritis) becomes manifest to a degree of l0 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf,  
the Board finds that service connection for DDD of the 
cervical spine on a direct or presumptive basis is not 
warranted.

In this case, the service medical records reflect no 
complaints, findings, or diagnosis pertinent to the cervical 
spine, nor do these records reflect any reference to cervical 
spine injury.

The first documented medical evidence of any cervical spine 
disability-DDD-is reflected in an October 1996 private 
treatment record, 5 years after service.  Clearly, such time 
period is well beyond the presumptive period for establishing 
service connection for arthritis as a chronic disease.  See 
38 C.F.R. §§ 3.307, 3.309.  Moreover, the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that  tends 
to weigh against a claim of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The board further notes that, despite the medical evidence of 
current DDD of the cervical spine, the record is devoid of 
any medical evidence or opinion whatsoever to support the 
Veteran's claim that his current DDD of the cervical spine is 
related to service.

Records of private treatment from October 1996 to October 
2005 reflect diagnoses of and treatment for degenerative 
disease at C4-C5, C5-C6, and C6-C7 with left upper extremity 
radiculopathy.  In October 1999, the Veteran underwent left 
C5-6, C6-7 partial hemilaminectomy and foraminotomy at Durham 
Regional Hospital.

The private medical records confirm the presence of a current 
DDD of the cervical spine.  However, none of these medical 
records includes any medical comment or opinion regarding 
etiology of current DDD of the cervical spine.  Thus, there 
is simply no medical evidence or opinion of a nexus between 
current DDD of the cervical spine and the Veteran's service, 
and neither he nor his representative has presented or 
identified any such existing medical evidence or opinion that 
would, in fact, support the claim. 

In adjudicating this claim, the Board has, along with the 
medical evidence, considered the appellant's oral and written 
assertions, as well as those advanced by his representative, 
on his behalf.  However,  this evidence neither provides a 
basis for allowance of the claim, nor requires VA to obtain a 
medical opinion in connection with the claim.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d);  
38 C.F.R. § 3.159(c)(4).  

As  laypersons not shown to have appropriate medical training 
or expertise, neither Veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter-such as whether a cervical spine disability 
was present in service.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  However, 
the Veteran is competent to provide information concerning a 
recollection of a diagnosis rendered or concerning a 
recollection of symptoms that were experienced or that could 
be observed.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

During his March 2007 Board hearing, the Veteran testified 
that, in 1962, while on active duty, he was directed to 
unload a 40 foot bed full of 50 pound fertilizer bags.  He 
stated  that this incident marked the beginning of his 
cervical spine problems.  He also said that in 1990 or 1991, 
he was hauling cargo and injured his cervical spine.  He 
indicated that often he had to lie on his stomach on a 
paddock while wearing a parachute, and the parachute would 
rest in the back.   Unfortunately, while competent, here, the 
Veteran's assertions of in-service cervical injury and 
associated, continuous cervical spine pain, are not deemed 
credible.  

As indicated above, the  Board reiterates  that the service 
treatment records are completely devoid of specific reference 
to any complaints, findings, diagnosis or injury pertaining 
to the cervical spine. While the Veteran recently testified 
that he hurt his cervical spine in 1962 while unloading 
fertilizer, there is no mention of this asserted injury in 
his records.  Rather, the only mention of a spine injury in 
the service treatment records dated in 1962 relates to a 
basketball injury, and specifies that the Veteran experienced 
low back-no cervical-pain, and the diagnosis given was low 
back syndrome.  Given the documented low back complaints, one 
would expect the records to likewise reflect any 
contemporaneous cervical complaints, as well, if any.  Here, 
however, there e simply is no contemporaneous 1962 record to 
reflect that the Veteran then experienced cervical pain, as 
now alleged.  

Further, while  the Veteran has also asserted, in connection 
with the current claim, hat he injured his cervical spine 
while loading cargo in 1990 or 1991, the service treatment 
records from 1990 and 1991 are, again, negative for cervical 
injury or symptoms.  A service treatment note dated in 
May 1989 indicates that the Veteran experienced pain after 
loading cargo; again, however, the  record states 
specifically that the pain was limited to the Veteran's lower 
back.  Thus, while the Veteran has claimed that his cervical 
spine was injured on two occasions while on active duty, the 
service treatment records show that during the two occasions 
in question, the Veteran injured his lower back-not his 
cervical spine.

The Board acknowledges the Veteran's complaint, recorded on a 
Report of Medical History (RMH) he completed in 
September 1981, that he experienced recurrent back pain.  
However, he did not specify that the recurrent pain involved 
the upper as opposed to the lower back-the latter for which 
complaints were previously documented.  Moreover, even if 
that notation was intended to reference to the cervical 
spine, the Board, notes that subsequent RMH's completed in 
May 1968, December 1969, January 1973, October 1986, 
November 1987, and September 1988, reflect no report that he 
experienced recurrent back pain or back trouble of any sort.  
Hence, the Veteran's  own statements on these RMH's 
contradict his current assertions that he has had a 
continuity of symptomatology of cervical spine symptoms since 
1967. 

As reflected above, in this decision,  the Board had found 
that, as regards the cervical spine, there is no evidence of 
any in-service injury or disease, including chronic in- and 
post--service symptoms of cervical spine disability, to 
include DDD.  Because there is no in-service injury or 
disease to which competent medical opinion could relate a 
current disability, there is no reasonable possibility that a 
VA examination or opinion could aid in substantiating the 
current claim for service connection for cervical spine 
disability, to include DDD.  See 38 U.S.C.A. § 5103A(a)(2) 
(Wesr 2002) (VA "is not required to provide assistance to a 
claimant . . . if no reasonably possibility exists that such 
assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where 
there is "no reasonable possibility that further assistance 
would substantiate the claim.").

Under these circumstances, the Board finds that the claim for 
service connection for DDD of the cervical spine must be 
denied on both direct and presumptive bases.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
credible, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for DDD of the cervical spine, on a direct 
or presumptive basis, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

The Board notes that, in an April 2009 rating decision, the 
RO decreased the 10 percent rating for the Veteran's 
neurological manifestations of the left lower extremity to 0 
percent, effective August 1, 2009.  The Veteran was furnished 
notice of this rating decision on April 30, 2009.  On July 
17, 2009, the Veteran filed an NOD with this rating decision.  

However, the RO has yet to issue a SOC with respect to that 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of an SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the Veteran and his 
representative an SOC on the matter of 
whether the reduction in rating for 
neurological manifestations of the left 
lower extremity, from 10 percent to 0 
percent, effective August 1, 2009, was 
proper, along with a VA Form 9, and afford 
them the appropriate opportunity to submit 
a substantive appeal perfecting an appeal 
on that issue.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, whether the RO 
properly reduced the rating for 
neurological manifestations of the, left 
lower extremity, from 10  to 0 percent, 
effective August 1, 2009-a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


